Title: To Thomas Jefferson from James Ronaldson, 25 October 1808
From: Ronaldson, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia Octr. 25th 1808.
                  
                  Being unacquainted with the wool business, and not from my own experience capable of giving an oppinion that ought to be relied on in estimating the intrensic merit of the fleece you sent,—I availed myself of the oppinion and judgment of those that appeared most likely from their pursuits qualified to give the best information—
                  You mention the fleece is from “the Iceland or Shetland sheep of many horns” but non of my friends has any recollection that Shetland sheep were remarkable in this respect,—I remember having seen a few four horned kept by a Gentleman farmer in the south of Scotland but I think he had them merely as a curiosity and they were not, that I remember cilibrated for either wool or mutten—You will perceive by Mr. Langs letter to which I beg leave to refer, that there are two kinds of sheep in Shetland very different in their wools, and it is from the fine wool’d kind the Stockings you alude to are made,—This wool is of short staple extremely fine and beautifull, peculiasly usefull in making fleecy hosiery & hatts.—The following oppinions were all procured seperately, as it was proper that no one should bias the other—
                  Mr. Lang bred a general weaver observes it would only suit for coarse blankets or carpets—
                  Mr. Whittle stocking weaver considers it inferior to the worst peny—fit only for webbing; Strouds; and Kendal cottens (this latter are a Composition of coarse wool and cotton)—its value about 25/100 
                     ⅌ 
                     ℔. he does not think it an object worth cultivating—he has when a dealer in hosiery in Britain bought stockings made from this wool at 5/6 to 6/ Sterg ⅌ Doz—
                  Mr. Tybout hatter; mentions that fine short Staple is best for his business he says “Wool for coarse hatts is at present about .37½ 
                     ⅌ 
                     ℔—for fine Roram about .55/100 ⅌ 
                     ℔—he is not acquainted with the effects of Shetland fine wool in this business, and I know of no British bred hatter here, to enquire at, Mr. T says this wool is not suited for hatters uses—
                  
                  Mr. McKell steward of our Almshouse a man of very superior merit thinks it too coarse and not deserving the attention of this country—
                  From the oppinions of these Gentlemen and so far as I can pretend to judge, it does not appear that this kind of sheep on account of the quality of its wool is worthy of cultivation in this country but it may possess properties of which we are ignorant, that will recommend it to the farmer, such as producing a large quantity of wool, being peculiarly hardy, and valuable on account of its quantity and quality of mutton, its claims to attention in these respects can best be determined by those who have seen the animal.
                  In making a selection of Sheep for this country—It must allways be recollected that both the soil and climate are favourable to bringing them to perfection—therfore we are not limited in our choice, as countries are, who have not these advantages and the object ought to be; to combine the most perfect wool with the best of mutten—This there is no doubt will be attained should the subject be prosicuted with any reasonable degree of spirit and care   Judicious selections of breeding Stock and crossings, will accomplish this desireable object and reward the country it is conducted in—
                  By the bye we should in some instances be a little carefull that we are not imposed on, suspicions is a passion that should be exercised under the controll of wisdom, it then acquires the apelation of prudence, this is what is recommended.—I mention this from the recollection of a transaction that occurred where I had an opportunity of ascertaining its truth. The Captain of a Norway vessel in Leith wanted to take to his country a Ram for a friend that wanted to improve the breed; it being highly penal to take sheep out of Britain the business was done in a clandestine manner Captain Pederson was no judge of the properties of a Sheep & an ill grown hairy Sup lamb was sold him for eight or nine Shillings, realy not worth six and that no sheep farmer on any account would have allowed to go among his ews. Pederson was satesfied with having got a British ram and very cheap!
                  The oppinions, I ventured to express in 1806 have met nothing to induce an alteration—The most independent nation, and happiest people must be where every individual contributes most to the comforts of himself and all the others, whilst from the diversity of their employments they rival each other the least, this can only be the case where Agriculture, Manufacturs & Commerce engage their due propostion of the National industry.—
                  I think I hazarded the oppinion that it would be for the benefit of this country, to draw into manufacturing some of her powers, that it would be beneficial to her Agriculture by establishing a safe and certain market, while it kept the circulating medium, the blood of business in the Country and serviceable to commerce by with drawing some of the Industry and Capital from it which has long appeared superabundant—
                  Four or 5 ⅌ Cent additional duty on All Woolen, silk flax or Cotton Manufactures introduced into the Country would produce this effect, provided this duty was declared to be permanent and expressly laid on to encourage Domestic manufactures—
                  It would be a blow felt by every nation of consequence in Europe they richly merit it, and would gain us a victory not to be retrived by the combined efforts of all their fleets and armies—
                  The reason for extanding the duty to silk is not with the expectation of bringing its manufacture into the Country but to prevent the gay and extravigant part of the community resorting to it and making the Cotton and Woolen goods Unfashionable it is important to render the vagaries of fashion subservient to the interests of the Country—Whither these speculations are correct or not, you are much more capable to determine than he who ventures to express them, But there can be no doubt more capital would be invested in Manufacturing undertakings in three years, under such laws, than can be expected under the influence of the Embargo & Nonimportation in seven—The reason for this proceeds from the uncertain duration of the latter.—
                  The business of Letter founding that has engaged my friend Binny & self goes on as well as circumstances will permit the impossibility of procuring Regulus of Antimony from Europe has oblige us to reduce our work people from seventy to thirty and if we are not so fortunate as discover Antimony here we shall not be able to continue at this extent—There is every probability of its being in the Country herto for there not being any demand it was not an object worthy of attention—We have lately set up a pottery which is conducted by Mr. Trotter Mr. Binnys nephew, there is a reasonable probability of its succeeding, but it is a very arduous undertaking and can-not make rapid progress.—
                  With sincere wishes for your long enjoying the well earned estime of your Country and all good men I am Respectfully—
                  
                     James Ronaldson 
                     
                  
               